 

Exhibit 10.3

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

CONVERSION AGREEMENT

 

THIS CONVERSION AGREEMENT (the "Agreement"), dated as of October 25, 2016 is
made by and between Data Storage Corporation, a Nevada corporation (the
“Company”), and Charles M. Piluso (the “Debt Holder”).

 

WHEREAS, the Company owes Debt Holder $1,802,521.08 (the "Debt") as a result of
convertible debt from the investor with accrued interest;

 

WHEREAS, subject to the closing of those certain proposed asset purchase
transactions between the Company and ABC Services Inc. and ABC Services II Inc.,
(the "DTST - ABC Asset Purchases"), the Company and Debt Holder wish to convert
the Debt into shares of common stock of the Company at a conversion price of
$0.10 per share (the "Conversion Price") resulting in the issuance of 18,025,210
shares of common stock (the “Shares”) to Debt Holder;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge the parties agree as follows:

 

1.          Conversion of Debt; Adjustment. The Company and Debt Holder hereby
agree that, subject to the closing of the DTST - ABC Asset Purchases, the Debt
shall convert into the Shares at the Conversion Price. At the end of the 90 day
period following the date hereof, if the average closing price during any ten
(10) day period during the 90 day period is greater than $0.10 per share (the
"Adjusted Conversion Price"), then the Conversion Price shall be adjusted to
equal the Adjusted Conversion Price; provided, however, that the Adjusted
Conversion Price shall have a ceiling of $0.20 per share, whereby if the 10 day
average closing price is greater than $0.20 per share during the 90 day period,
then the Conversion Price shall be adjusted to equal $0.20 per share (for
example, in the event the Company's 10 day average closing price increases to
$0.25, the Adjusted Conversion Price shall be $0.20). There shall only be one
adjustment. At the end of the 90 day period, if there is an Adjusted Conversion
Price, the Debt Holder shall return the certificate representing the Shares to
the Company for cancellation. The Company shall then issue a new certificate
representing shares of common stock of the Company equal to the Debt divided by
the Adjusted Conversion Price. In the event the DTST - ABC Asset Purchases do
not proceed to closing, this Agreement shall be terminated and rendered null and
void.

 

2.          Closing. Within ten (10) business days of the date hereof, the
Company shall deliver the Shares to Debt Holder.

 

 

 



 

3.          Release. In consideration for the issuance of the Shares by the
Company and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Debt Holder, on its own behalf and on
behalf of its members, officers, directors and any entities which are controlled
by Debt Holder, does hereby release and discharge the Company and its
subsidiaries, affiliates, respective officers, directors, agents, counsel and
employees and their respective heirs, executors, administrators, successors and
assigns from any and all actions, causes of action, suits, debts, sums of money,
accounts, reckonings, notes, bonds, warrants, bills, specialties, covenants,
contracts, controversies, agreements, liabilities, obligations, undertakings,
promises, damages, claims and demands whatsoever, in law, admiralty or equity
which against them or any of them the Debt Holder, the entities controlled by
the Debt Holder and its heirs, executors, administrators, successors and assigns
ever had, now have or may in the future can, solely with regards to the amount
of the Debt, shall or may have against the Company or any of them, as of the
date this Agreement.

 

4.          Further Assurances. In connection with the Debt, the parties, by
entering into this Conversion Agreement, agree to execute all agreements and
other documents as reasonably requested by the other party.

 

5.          Representations and Warranties and Covenants of Debt Holder. Debt
Holder represents, warrants and covenants to the Company as follows:

 

a.  No Registration. Debt Holder understands that the Shares have not been, and
will not be, registered under the Securities Act of 1933, as amended (the
“Securities Act”) by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
Debt Holder’s representations as expressed herein or otherwise made pursuant
hereto.

 

b.  Investment Experience. Debt Holder has substantial experience in evaluating
and investing in private placement transactions of securities in companies
similar to the Company and acknowledges that he can protect his own interests.
Debt Holder has such knowledge and experience in financial and business matters
so that Debt Holder is capable of evaluating the merits and risks of its
investment in the Company.

 

d.  Speculative Nature of Investment. Debt Holder understands and acknowledges
that the Company has a limited financial and operating history and that an
investment in the Company is highly speculative and involves substantial risks.
Debt Holder can bear the economic risk of such investment and is able, without
impairing such financial condition, to hold the Shares for an indefinite period
of time and to suffer a complete loss of Debt Holder’s investment.

 

e.  Accredited Investor. Debt Holder is an “accredited investor’ within the
meaning of Regulation D, Rule 501(a), promulgated by the Securities and Exchange
Commission under the Securities Act and shall submit to the Company such further
assurances of such status as may be reasonably requested by the Company.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2 

 



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

  DATA STORAGE CORPORATION         By:  /s/ Charles M. Piluso   Name: Charles M.
Piluso   Title: President/CEO         /s/ Charles M. Piluso   Charles M. Piluso

 

3 

 

 

